Case: 19-51084      Document: 00515486394         Page: 1    Date Filed: 07/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-51084                             July 13, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TYRONE ROBERT JAVAR MCGRUDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:19-CR-145-1


Before KING, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Tyrone Robert Javar McGruder pleaded guilty to one count of being a
felon in possession of a firearm. He now raises two challenges to the district
court’s calculation of his advisory guidelines range. Although we generally
review the district court’s application of the Sentencing Guidelines de novo and
its factual findings for clear error, United States v. Alcantar, 733 F.3d 143, 146
(5th Cir. 2013), McGruder’s arguments are unpreserved and therefore subject


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-51084     Document: 00515486394       Page: 2   Date Filed: 07/13/2020


                                  No. 19-51084

to review only for plain error, Puckett v. United States, 556 U.S. 129, 135
(2009).
      The record reflects that McGruder admitted selling marijuana after law
enforcement officers searched the trunk of his car and found 25 ounces of
marijuana and a rifle with a magazine that had a 17-round capacity. Based on
those undisputed facts, the district court did not clearly or obviously err in
applying a base level of 20 pursuant to U.S.S.G. § 2K2.1(a)(4)(B), which applies
to offenses that involve a firearm with a large capacity magazine.              See
§ 2K2.1(a)(4)(B); § 2K2.1, comment. (n.2). We are unpersuaded by McGruder’s
argument that the district court clearly or obviously erred because the rifle
magazine was only loaded with five rounds. See United States v. Evans, 958
F.3d 1102, 1108 (11th Cir. 2020). The district court also did not clearly or
obviously   err   in   applying   a   four-level    enhancement      pursuant    to
§ 2K2.1(b)(6)(B) based on McGruder’s possession of a firearm in connection
with another felony offense. See Alcantar, 733 F.3d at 147; § 2K2.1(b)(6)(B);
§ 2K2.1, comment. (n. 14). United States v. Jeffries, 587 F.3d 690, 693-94 (5th
Cir. 2009), is inapposite.
      AFFIRMED.




                                       2